Citation Nr: 1531766	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, anxiety disorder, and depressive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied service connection for PTSD.  Jurisdiction of the appeal has since been transferred to the RO in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a hearing at the RO in June 2015; a transcript of that proceeding has been associated with the electronic claims file. 

The Veteran's claim is deemed to encompass any mental health disorder, not just PTSD; the issue has been re-characterized on the title page. Clemons v. Shinseki, 23 Vet App 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder due to his traumatic experiences in Thailand.  Specifically, he testified that he was stationed at Udorn Royal Thai Air Force Base (RTAFB) when enemy snipers fired upon the air base, attacked several of the Thai guards and killed them, and fatally wounded a U.S. Service member. See Hearing Transcript.  In other statements of record, he has reported that the RTAFB came under attack on several occasions during his time there, from approximately August 1968 to August 1969.  

Personnel records confirm that the Veteran was stationed at the Udorn RTAFB from August 1968 to August 1969 and that his military occupational specialty was that of a telephone equipment installer/repairman. 

The Veteran underwent a VA psychological examination in December 2010.  At that time, he reported that he had undergone both VA and private mental health treatment, beginning in approximately 2008.  With respect to the claimed stressor, the Veteran stated that he was stationed at the Udorn RTAFB when it came under "one major attack and three smaller attacks" involving satchel charges and small arms fire.  He stated that there were approximately eight casualties from the attacks.  The veteran was not wounded.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD, and instead provided diagnoses of adjustment disorder, mixed with anxiety and depressed mood.  The examiner opined: "It is less likely as not that the veteran s fear of hostile military or terrorist activity is adequate to support the diagnosis of adjustment disorder mixed with anxiety and depressed mood."  

VA treatment records show diagnoses of adjustment disorder, anxiety disorder, and depressive disorder.  See VA Treatment Records, 2008. 

In a December 2008 Vet Center Intake evaluation, Dr. W.J.C., a clinical psychologist, stated that the Veteran had "long had an anger problem but it was exacerbated by his experiences in Vietnam."  He acknowledged that the Veteran "was not involved in much combat while in the war zone," but was "continually in situations where vigilance became very important, as danger was always present."  In a February 2012 addendum letter, Dr. W.J.C. stated that the Veteran had PTSD which was "the result of combat zone trauma in Vietnam."  

With respect to PTSD, in particular, the RO has not made any efforts thus far to verify the Veteran's claimed stressor(s) in Thailand.  This must be accomplished upon remand.  38 C.F.R. § 3.159(c)(4). 

Further, the Veteran has not been provided with notice regarding establishing service connection for PTSD under the revised regulations. See 38 C.F.R. § 3.304(f) (2014), effective on and after July 13, 2010.  On remand, this should be remedied. See 38 U.S.C.A. § 5103(a)(West 2002).

With respect to all currently diagnosed psychiatric disorders, including adjustment disorder, depressive disorder, and anxiety disorder, the Board finds that the Veteran should be afforded another VA psychological examination to adequately address the etiologies of such disorders.  In so finding, the Board acknowledges that the December 2010 VA examiner essentially opined that the Veteran's "fear of hostile military or terrorist activity" was not adequate to support the diagnosis of adjustment disorder mixed with anxiety and depressed mood.  However, with respect to the currently diagnosed adjustment disorder, depressive disorder, and anxiety disorder (i.e., all diagnoses other than PTSD), the pertinent question for consideration here is whether such are related to service - not whether his reported stressors, or fear of hostile military/terrorist activity are adequate to support these diagnoses.  Accordingly, the Veteran should be afforded a new VA psychological examination upon remand as indicated below.  


Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the requirements for establishing service connection for PTSD under the revised regulations. See 38 C.F.R. § 3.304(f) (2014).

2. Ask the Veteran to identify any treatment for the claimed psychiatric conditions from private providers that are not currently of record and to provide release forms.  If release forms are provided, obtain the private records explaining that actual records, as opposed to summaries, are requested.  Regardless of the Veteran's response, obtain the Veteran's medical records from treatment from the VA Medical Center from 2008 to the present.  All efforts to obtain private and VA records are to be fully documented, and the VA facility must provide a negative response if records are not available.  The Board notes that the Veteran identified current psychiatric treatment at facilities in The Villages, Cascades, and at the Ocala VAMC during his hearing.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file, and the Veteran and his representative are to be notified.

3. Obtain National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), and/or any other relevant source of personnel, unit, or military records, and attempt to verify the Veteran's claimed in-service stressor(s) of base attacks with resulting casualties at the Udorn Royal Thai Air Force Base during the time period his service personnel records and development above demonstrates his assignment at Udorn RTAFB.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Schedule the Veteran for a VA mental disorders examination with an appropriate examiner.   

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a) Based on examination of the Veteran and consideration of the entire record, the examiner should identify all psychiatric disorders present, to include adjustment disorder, anxiety disorder, and depressive disorder. 

(b) If PTSD is diagnosed, the examiner must specify how the diagnostic criteria are met, including identifying the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In doing so, the examiner should specifically indicate whether the Veteran's PTSD results from fear of hostile military or terrorist activity during his military service (to include indicating whether such is adequate to support a diagnosis of PTSD, and whether his symptoms are related to such fear).

The examiner should consider the Veteran's lay statements to include his recitation of in-service events from active service in Thailand and any other lay statements provided on examination.

(c) If acquired psychiatric disability other than PTSD is diagnosed, including adjustment disorder, anxiety disorder, and depressive disorder, for each such diagnosis, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that disability had its onset during, or is otherwise medically related to, his active military service.

In addressing the above, the examiner is advised that the Veteran is competent to report facts within his personal knowledge (to include events, injuries and symptoms), and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a clear rationale for doing so. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. In this regard , a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. Thereafter, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




